                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: THE NOVEL CORONAVIRUS (COVID-19)                                                          3:20-MC-9

                                  STANDING ORDER
                          ADDENDUM ON ATTORNEY ADMISSIONS

        This is an addendum to this Court’s Standing Order [1] entered on March 13, 2020.

Earlier this year, the World Health Organization, along with the Centers for Disease Control

and Prevention, declared a global pandemic related to the spread of the COVID-19 virus,

commonly known as the “coronavirus.”1 Additionally, the Mississippi Department of Health

has recommended that the public avoid large gatherings and limit face to face contact when

possible.2 On March 13, 2020, this Court entered a Standing Order [1] providing, in pertinent

part, that “[v]ideo or telephonic conferencing technology, should be used for any and all court

proceedings if at all possible.” Additionally, various states and municipalities across the

country have issued shelter in place orders restricting gatherings of large numbers of people.3

        Mindful of the Court’s duty to ensure the “just, speedy, and inexpensive determination

of every action and proceeding”4 as well as its duty to protect parties, court staff, witnesses,

corporate representatives, and practitioners who appear before it and the community in which

it sits, it is therefore ORDERED as follows:

        The in-person requirement in Local Uniform Civil Rule 83.1(a)(1)(C) is temporarily

suspended and attorneys seeking admission to the Northern District of Mississippi may be



1
  See Marroquin v. Pfizer, Inc., 367 F. Supp. 3d 1152, 1167 n.10 (E.D. Cal. 2019) (taking judicial notice of World
Health Organization’s List of Essential Medicines); Webb v. Jessamine Cty. Fiscal Ct., 802 F. Supp. 2d 870, 878 n.3
(E.D. Ky. 2011) (taking judicial notice of data collected by World Health Organization).
2
  https://msdh.ms.gov/msdhsite/_static/14,21866,420.html; see Coleman v. Dretke, 409 F.3d 665, 667 (5th Cir.
2005) (taking judicial notice of factual information on state website).
3
  See Coleman, 409 F.3d at 667.
4
  FED. R. CIV. P. 1.
admitted by video or telephone conference provided that their admissions paperwork is

complete and transmitted to the Clerk’s Office, and their admission fee is paid. After

completing the required paperwork and paying the fee, counsel may contact Chambers for an

admission appointment. Attorneys that planned to attend the now canceled Spring Bar

Admission ceremony will be contacted by the Bar and the Court separately with further

information and guidance.

       This Addendum will remain in effect until the suspension of this Court’s March 13,

2020 Standing Order [1].

     It is so ORDERED and SIGNED on this, the 31st day of March, 2020.


                                               /s/ Sharion Aycock
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                           2
